Citation Nr: 1630655	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July1984 with subsequent periods of Active Duty for Training (ACDUTRA) in the Army Reserves from May 14, 1988 to May 28, 1988; July 8, 1989 to July 22, 1989; and from October 5, 1989 to December 8, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

It is at least as likely as not that the initial manifestations of the Veteran's lupus were incurred while in a period of active duty.


CONCLUSION OF LAW

The criteria for service connection for systemic lupus erythematosus is met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeal for systemic lupus erythematosus there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA), during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2015).
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his initial manifestation of systemic lupus erythematosus occurred while he was on active duty.  The Board finds that the evidence supports the Veteran's contention and that service connection is warranted.

The Veteran was diagnosed with systemic lupus erythematosus in September 1990.  This diagnosis has been confirmed most recently in a February 2012 VA examination.  Thus, the Board finds that the Veteran has a current disability.

Regarding the Veteran's in service incurrence and nexus to his current diagnosis, the Board finds the March 2016 medical opinion by a VA Chief Rheumatologist both probative and highly persuasive to these issues.  The examiner notes that the Veteran's butterfly rash detailed in the October 1989 and December 1989 service treatment records were more likely than not early manifestation of systemic lupus erythematosus.  The examiner supports this conclusion by citing that the rash which was originally diagnosed as contact dermatitis did not resolve with a 1% hydrocortisone crème which is an indicator of systemic lupus erythematosus as this disease requires a much more potent cortisone crème.  The examiner further bolsters this rationale by explaining that the butterfly rash which was described in the STR as involving the bridge of the nose and forehead is a typical distribution for cutaneous manifestation which in turn is one of the early organs systems involved in the onset of systemic lupus erythematosus.  Considering the foregoing, the Board finds that the his opinion provides a solid rationale detailing specific symptoms detailed in the Veteran's STR followed by reasoned basis for his conclusion citing medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Thus, the Board finds that both the Veteran's initial manifestation of systemic lupus erythematosus was incurred in service and that his current systemic lupus erythematosus is related to this incurrence.  As all the elements of service connection are met, service connection for the Veteran's systemic lupus erythematosus is warranted.


ORDER

Entitlement to service connection for systemic lupus erythematosus is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


